DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite acquiring, selecting, determining and executing limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations acquiring, selecting, determining and executing under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, “processor, 
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “processor, varying units and memory”. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (“processor, various units and memory”)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Dependent claims 2-8, 10-16 and 18-19, further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly the claims 1-19 are not patent eligible.	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Daouk et al. U.S. Pre-Grant Publication No. 2008/0288302 A1 in view of dE Marcken et al. U.S. Pre-Grant Publication No. 20080140463 A1
As per Claims 1, 9 and 17, Daouk teaches
acquiring seat change requests wherein the seat change request comprises location
data regarding a location change and fee data regarding a change fee (see para. 26 and 31);
selecting a first seat change request from the seat change requests wherein the
first seat change request has a change fee (see para. 26 and 31);
determining one or more matching seat change requests corresponding to the first
seat change request based on a predetermined matching policy (see para. 52); and
executing the first seat change request and the one or more matching seat change
requests (see para. 52).
Daouk does not explicitly teach a highest fare associate with a change fee. dE Marcken describes this feature (see para. 155 and 157). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Daouk to include the teachings of de Marcken in order to consider all possible pricing and slicing solutions in a rebooking of a segment of a PNR.
As per Claims 2, 10 and 18, Daouk in view of dE Marcken teaches the system of claim 1 as described above. Daouk further teaches wherein determining one or more 
determining transaction fees corresponding to the first seat change request and the one or more matching seat change requests (see para. 30);
determining the one or more matching seat change requests corresponding to the first seat change request by a transaction fee based fee matching policy (see para. 30-31 and 53).
Claims 3-8, 11-15 and 19 are not rejected by the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TONYA JOSEPH/           Primary Examiner, Art Unit 3628